THOMAS, Judge,
concurring in the rationale in part and concurring in the result.
I agree that the circuit court’s judgment affirming the decision of the Certificate of Need Review Board (“CONRB”) to grant an emergency certificate of need (“CON”) to STV One Nineteen Senior Living, LLC, d/b/a Somerby at St. Vincent’s One Nineteen (“Somerby”), for 24 specialty-care assisted-living-facility (“SCALF”) beds must be reversed. However, I would not go so far as to completely limit the discretion of the CONRB in determining when an emergency situation exists based on a change in the State Health Plan in all circumstances similar to the present case. I can foresee instances in which a change in the State Health Plan would require immediate and emergency action by the CONRB to provide necessary expenditures to prevent danger to the health and safety of patients.
Regarding the present case, the March 2010 change to the State Health Plan identified an underserved need in Shelby County for SCALF beds. At the time that Somerby sought its emergency CON, it was fairly certain that it was likely to be able to fill at least a few of those beds almost immediately upon their availability. In fact, Somerby was able to fill 4 of the 24 SCALF beds within the first few weeks after it was granted the emergency CON. Thus, I believe that, had Somerby limited its emergency CON request to only those beds for which it had an immediate need and a reasonable likelihood of immediately filling, it could have qualified for an emergency CON for that limited number of SCALF beds. However, I agree that an emergency requiring the addition of 24 SCALF beds at Somerby did not exist, that the circuit court’s judgment affirming the grant of the emergency CON for those beds is due to be reversed, and that, upon *195remand, the circuit court should craft its judgment so as to prevent the removal of existing SCALF residents from Somerby’s facility, consistent with the stipulation in the reply brief filed by Daniel Senior Living of Inverness I, LLC, d/b/a Danberry at Inverness.